Title: Enclosure: [Statements of the Revenue Arising from the Postage of Letters], [26 December 1794]
From: 
To: 












Statement of the Revenue Arising from the Postage of Letters, &c. from the 1st of October, 1789, to 30th june, 1791.




Expenses



Postmaster General,
Gross amount of postage.
For transportation of the mails.
For compensation to the postmaster general, his assistants and clerks including incidental expenses
For compensations to the deputy postmasters, including incidental expenses.
For ship letters.
Total amount.
Net amount of postage in the hands of the postmaster general, and the deputy postmasters, on the 30th June, 1791.


Samuel Osgood.
71,295.93
43,363.21
6,721.01
16,241.88
787.56
67,113.66
4,182.27













Statement of the Revenue Arising from the Postage of Letters, &c. from 1st July, 1791, to 31st December, 1792.




Expenses



Postmaster General,
Net amount on the 30th June, 1791, brought forward.
Gross amount of postage.
For transportation of the mails.
For compensation to the postmaster general, his assistants and clerks including incidental expenses
For compensations to the deputy postmasters, including incidental expenses.
For ship letters.
Total amount.
Net amount of postage in the hands of the postmaster general, and the deputy postmasters, on the 30th June, 1791.


Timothy Pickering.
4,182.27
92,988.40
44,129.56
7,698.08
22,561.10
2,197.86
76.586.60
20,584.07















Statement of the Revenue Arising from the Postage of Letters, &c. in the Year 1793.




Expenses





Postmaster General,
Net amount on the last day of Decemb. 1792, brought forward.
Gross amount of postage.
For transportation of the mails.
For compensation to the postmaster general, his assistants and clerks including incidental expenses
For compensations to the deputy postmasters, including incidental expenses.
For ship letters.
Total amount.
Net amount of postage
Payments made into the Treasury
Balance due by the postmaster general and the deputy postmasters, on the 31st Decemb. 1793.


Timothy Pickering.
20,584.07
103,883.19
43.252.78
5,160.40
22,729.65
3,018.20
74,161.03
50,306.23
11,020.51
39.285.72


Note—In printing the preceding statements of duties on stills, and spirits distilled in the United States, a number of fractional parts, of gallons and cents, were omitted.



